PER CURIAM:
Marlin Davis appeals from the order reducing his sentence pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 706 to the United States Sentencing Guidelines.1 In filing his § 3582(c)(2) motion, Davis argued that under Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d *248403 (2004) and United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), the district court could consider evidence to depart below the amended Guideline range in resentencing, as this range was only advisory. The district court disagreed, granting only the two-level reduction in accordance with Amendment 706, and resentencing Davis to the minimum term permitted by the amended Guideline range.
We affirm based on United States v. Melvin, 556 F.3d 1190 (11th Cir.2009).
AFFIRMED.

. Amendment 706, which became retroactive as of March 3, 2008, U.S.S.G. App. C, Amend. 713 (Supp. May 1, 2008), reduced by two the base offense levels in crack cocaine sentences calculated pursuant to U.S.S.G. § 2Dl.l(c).